Case 16-00183-ELG   Doc 64     Filed 07/08/21 Entered 07/08/21 08:08:32   Desc Main
                              Document      Page 1 of 5




                             UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF COLUMBIA


      IN RE

              Angela Patricia Butler

                                      :   Chapter 13 Case No. 16-00183-ELG

              Debtor(s)


        TRUSTEE’S NOTICE TO U.S. BANK TRUST NATIONAL ASSOCIATION, AS
        TRUSTEE FOR THE TIKI SERIES TRUST III TRUST C/O SN SERVICING
                    CORPORATION OF FINAL CURE PAYMENT AND
                       NOTICE OF OPPORTUNITY TO RESPOND


              Comes now Rebecca A. Herr, Chapter 13 Trustee of the above-

      captioned     matter,    and   pursuant    to   Bankruptcy     Rule       3002.1(f),

      states that the debtor has completed all payments under the

      confirmed plan, and the debtor has accordingly paid in full the

      amount required to cure all defaults, by paying in full the pre-

      petition arrears claim of U.S. BANK TRUST NATIONAL ASSOCIATION, AS

      TRUSTEE FOR THE TIKI SERIES TRUST III TRUST C/O SN SERVICING

      CORPORATION,        secured    by   security    interest     in     the    debtor’s

      principal residence and provided for under §1322(b)(5) in the

      confirmed plan.



      Rebecca A. Herr
      Chapter 13 Trustee
      Bar#MD0032
      185 Admiral Cochrane Dr., Suite 240
      Annapolis, MD 21401
      bherr@ch13md.com
Case 16-00183-ELG   Doc 64    Filed 07/08/21 Entered 07/08/21 08:08:32   Desc Main
                             Document      Page 2 of 5




           Please take notice that, pursuant to Bankruptcy Rule
      3002.1(g), within 21 days after service of this notice and the
      holder of each claim shall file and serve on the debtor, debtor’s
      counsel, and the Trustee a statement indicating (1) whether it
      agrees that the debtor has paid in full the amount required to
      cure the default on the claim, and (2) whether the debtor is
      otherwise current on all payments consistent with §1322(b)(5).
      The statement shall itemize the required cure or post-petition
      amounts, if any, that each holder contends remains unpaid as of
      the date of the statement.    The statement shall be filed as a
      supplement to the holder’s proof of claim.




           Otherwise, upon failure to file a response, the Trustee’s

      determination    of    final   cure    payment    will   be   binding    without

      necessity of Court Order.



      July 8, 2021                                /s/ REBECCA A. HERR

                                                  REBECCA A. HERR
                                                  Fed. Bar No. MD0032
                                                  Chapter 13 Trustee
                                                  185 Admiral Cochrane Drive
                                                  Suite 240
                                                  Annapolis, MD 21401
                                                  (301) 805-4700
                                                  Fax: (301) 805-9577
                                                  ecf@ch13md.com
Case 16-00183-ELG   Doc 64    Filed 07/08/21 Entered 07/08/21 08:08:32   Desc Main
                             Document      Page 3 of 5


                              CERTIFICATE OF SERVICE

           I hereby certify that on July 8, 2021, a copy of the foregoing
      Trustee’s Notice of Final Cure Payment and Notice of Opportunity
      to Respond, was mailed, postage prepaid, to:

      Angela Patricia Butler
      5005 Kimi Gray Ct., SE
      Washington, DC 20019
      Debtor(s)

      Kevin Judd, Esq.
      601 Pennsylvania Ave, NW
      Suite 900 S
      Washington, DC 20004
      Counsel for Debtor(s)

      U.S. Bank Trust N.A
      c/o SN Servicing Corporation
      323 Fifth Street
      Eureka, CA 95501
      Claimant

      The Corporation Trust, Incorporated
      2405 York Rd
      Suite 201
      Lutherville Timonium, MD 21093-2264
      Resident Agent for US Bank N.A.

      The Prentice-Hall Corporation System, MA
      7 St. Paul Street
      Suite 820
      Baltimore, MD 21202
      Resident Agent for SN Servicing Corp.




                                                  /s/ Rebecca A. Herr
                                                  Rebecca A. Herr
                                                  Chapter 13 Trustee
            Case 16-00183-ELG          Doc 64    Filed 07/08/21 Entered 07/08/21 08:08:32     Desc Main
 Case Overview                                  Document      Page 4 of 5                        Thursday, July 8, 2021
       Case No. 16-00183-ELG            ANGELA PATRICIA BUTLER                                                 7:56 am
       PENDING                                                                                            User: cbrown

DISBURSEMENT HISTORY

DATE          CODE      DESCRIPTION                                       CREDITOR #         CHECK NO.         AMOUNT
FNMA                                                   Claim Number 3
Jan 04, 2017 CR         AMOUNT DISBURSED TO CREDITOR                      104266             1021813               86.64
Jan 31, 2017 CR         AMOUNT DISBURSED TO CREDITOR                      104266             1023668              250.00
Feb 28, 2017 CR         AMOUNT DISBURSED TO CREDITOR                      104266             1025316              214.38
Mar 31, 2017 CR         AMOUNT DISBURSED TO CREDITOR                      104266             1027128              214.38
Apr 28, 2017 CR         AMOUNT DISBURSED TO CREDITOR                      104266             1028963              214.38
May 31, 2017 CR         AMOUNT DISBURSED TO CREDITOR                      104266             1030759              321.57
Jun 30, 2017 CR         AMOUNT DISBURSED TO CREDITOR                      104266             1034339              321.57
Sep 30, 2017 CR         AMOUNT DISBURSED TO CREDITOR                      104266             1039587              119.11
Oct 31, 2017 CR         AMOUNT DISBURSED TO CREDITOR                      104266             1041308              147.88
Nov 30, 2017 CR         AMOUNT DISBURSED TO CREDITOR                      104266             1043054              146.30
Dec 31, 2017 CR         AMOUNT DISBURSED TO CREDITOR                      104266             1046082              219.46
Jan 31, 2018 CR         AMOUNT DISBURSED TO CREDITOR                      104266             1047780              146.30
Feb 28, 2018 CR         AMOUNT DISBURSED TO CREDITOR                      104266             1049427              146.30
Mar 31, 2018 CR         AMOUNT DISBURSED TO CREDITOR                      104266             1051091              146.30
TOTAL FOR FNMA                                                                                                  2,694.57
SELENE FINANCE LP                                      Claim Number 3
Apr 30, 2018 CR      AMOUNT DISBURSED TO CREDITOR                                            1053378              146.30
May 31, 2018 CR      AMOUNT DISBURSED TO CREDITOR                                            1055043              146.30
Jun 30, 2018 CR      AMOUNT DISBURSED TO CREDITOR                                            1056726              219.46
Jul 31, 2018 CR      AMOUNT DISBURSED TO CREDITOR                                            1058364              146.30
TOTAL FOR SELENE FINANCE LP                                                                                       658.36
SN SERVICING CORP.                                     Claim Number 3
Aug 30, 2019 CR       AMOUNT DISBURSED TO CREDITOR                        873551             8000757              127.91
Sep 30, 2019 CR       AMOUNT DISBURSED TO CREDITOR                        873551             8000815              127.91
Oct 30, 2019 CR       AMOUNT DISBURSED TO CREDITOR                        873551             8000848              127.77
Nov 30, 2019 CR       AMOUNT DISBURSED TO CREDITOR                        873551             8000917              191.45
Dec 31, 2019 CR       AMOUNT DISBURSED TO CREDITOR                        873551             8000975              127.63
Jan 31, 2020 CR       AMOUNT DISBURSED TO CREDITOR                        873551             8001035              205.44
Feb 29, 2020 CR       AMOUNT DISBURSED TO CREDITOR                        873551             8001101              119.20
Mar 31, 2020 CR       AMOUNT DISBURSED TO CREDITOR                        873551             8001163              119.20
Apr 30, 2020 CR       AMOUNT DISBURSED TO CREDITOR                        873551             8001223              119.20
May 30, 2020 CR       AMOUNT DISBURSED TO CREDITOR                        873551             8001284              173.78
Jun 30, 2020 CR       AMOUNT DISBURSED TO CREDITOR                        873551             8001337              115.85
Jul 31, 2020 CR       AMOUNT DISBURSED TO CREDITOR                        873551             8001408              115.85
Aug 31, 2020 CR       AMOUNT DISBURSED TO CREDITOR                        873551             8001493              115.86
Sep 30, 2020 CR       AMOUNT DISBURSED TO CREDITOR                        873551             8001546              115.85
Oct 31, 2020 CR       AMOUNT DISBURSED TO CREDITOR                        873551             8001640              104.82
TOTAL FOR SN SERVICING CORP.                                                                                    2,007.72
US BANK TRUST NATIONAL ASSN                            Claim Number 3
Aug 31, 2018 CR      AMOUNT DISBURSED TO CREDITOR                         104268             1060200              286.13
Sep 30, 2018 CR      AMOUNT DISBURSED TO CREDITOR                         104268             1061867              141.26
Oct 31, 2018 CR      AMOUNT DISBURSED TO CREDITOR                         104268             1063531              484.19
Nov 30, 2018 CR      AMOUNT DISBURSED TO CREDITOR                         104268             1065204              191.87
Dec 31, 2018 CR      AMOUNT DISBURSED TO CREDITOR                         104268             1066828              127.91
Jan 31, 2019 CR      AMOUNT DISBURSED TO CREDITOR                         104268             1068443              127.91
Feb 28, 2019 CR      AMOUNT DISBURSED TO CREDITOR                         104268             1070060              127.91
Mar 29, 2019 CR      AMOUNT DISBURSED TO CREDITOR                         104268             1071674              127.91
Apr 30, 2019 CR      AMOUNT DISBURSED TO CREDITOR                         104268             1073333              127.91
May 31, 2019 CR      AMOUNT DISBURSED TO CREDITOR                         104268             1074980              191.87
Jun 28, 2019 CR      AMOUNT DISBURSED TO CREDITOR                         104268             1076608              127.91
Jul 31, 2019 CR      AMOUNT DISBURSED TO CREDITOR                         104268             1078237              127.91
TOTAL FOR US BANK TRUST NATIONAL ASSN                                                                           2,190.69
                                                                        DISBURSEMENT TOTAL                      7,551.34




 BSS Case Overview (Rev. 07/07/2016)                                                                         Page 1 of 1
            Case 16-00183-ELG          Doc 64    Filed 07/08/21 Entered 07/08/21 08:08:32     Desc Main
 Case Overview                                  Document      Page 5 of 5                        Thursday, July 8, 2021
       Case No. 16-00183-ELG            ANGELA PATRICIA BUTLER                                                 7:56 am
       PENDING                                                                                            User: cbrown

DISBURSEMENT HISTORY

DATE          CODE      DESCRIPTION                                       CREDITOR #         CHECK NO.         AMOUNT
FNMA                                                  Claim Number 21
Dec 31, 2017 CR         AMOUNT DISBURSED TO CREDITOR                      104266             1046083            1,367.86
Jan 31, 2018 CR         AMOUNT DISBURSED TO CREDITOR                      104266             1047781              316.28
Feb 28, 2018 CR         AMOUNT DISBURSED TO CREDITOR                      104266             1049428              316.28
Mar 31, 2018 CR         AMOUNT DISBURSED TO CREDITOR                      104266             1051092              316.28
Apr 30, 2018 CR         AMOUNT DISBURSED TO CREDITOR                      104266             1052770              316.28
May 31, 2018 CR         AMOUNT DISBURSED TO CREDITOR                      104266             1054444              316.28
Jun 30, 2018 CR         AMOUNT DISBURSED TO CREDITOR                      104266             1056115              474.41
Jul 31, 2018 CR         AMOUNT DISBURSED TO CREDITOR                      104266             1057759              316.28
Aug 28, 2018 CNCP       CANCELLED CHECK TO CREDITOR/PRINCIPLE             104266             1056115             -474.41
Aug 31, 2018 CR         AMOUNT DISBURSED TO CREDITOR                      104266             1059392              650.86
Sep 30, 2018 CR         AMOUNT DISBURSED TO CREDITOR                      104266             1061053              321.32
Oct 21, 2018 CNCP       CANCELLED CHECK TO CREDITOR/PRINCIPLE             104266             1059392             -650.86
Oct 21, 2018 CNCP       CANCELLED CHECK TO CREDITOR/PRINCIPLE             104266             1057759             -316.28
Oct 29, 2018 CNCP       CANCELLED CHECK TO CREDITOR/PRINCIPLE             104266             1061053             -321.32
TOTAL FOR FNMA                                                                                                  2,949.26
US BANK TRUST NATIONAL ASSN                        Claim Number 21
Nov 30, 2018 CR      AMOUNT DISBURSED TO CREDITOR                         104268             1065205            1,768.85
Dec 31, 2018 CR      AMOUNT DISBURSED TO CREDITOR                         104268             1066829              334.67
Jan 31, 2019 CR      AMOUNT DISBURSED TO CREDITOR                         104268             1068444              334.67
Feb 28, 2019 CR      AMOUNT DISBURSED TO CREDITOR                         104268             1070061              334.67
Mar 29, 2019 CR      AMOUNT DISBURSED TO CREDITOR                         104268             1071675              334.67
Apr 30, 2019 CR      AMOUNT DISBURSED TO CREDITOR                         104268             1073334              334.67
May 31, 2019 CR      AMOUNT DISBURSED TO CREDITOR                         104268             1074981              502.00
Jun 28, 2019 CR      AMOUNT DISBURSED TO CREDITOR                         104268             1076609              334.67
Jul 31, 2019 CR      AMOUNT DISBURSED TO CREDITOR                         104268             1078238              334.67
Aug 30, 2019 CR      AMOUNT DISBURSED TO CREDITOR                         104268             1079929              334.67
Sep 30, 2019 CR      AMOUNT DISBURSED TO CREDITOR                         104268             1081616              334.67
Oct 30, 2019 CR      AMOUNT DISBURSED TO CREDITOR                         104268             2001375              334.31
Nov 30, 2019 CR      AMOUNT DISBURSED TO CREDITOR                         104268             2003084              500.92
Dec 31, 2019 CR      AMOUNT DISBURSED TO CREDITOR                         104268             2004709              333.95
Jan 23, 2020 CNCP    CANCELLED CHECK TO CREDITOR/PRINCIPLE                104268             2004709             -333.95
Jan 31, 2020 CR      AMOUNT DISBURSED TO CREDITOR                         104268             2006345              590.09
Feb 29, 2020 CR      AMOUNT DISBURSED TO CREDITOR                         104268             2007903              342.38
Mar 31, 2020 CR      AMOUNT DISBURSED TO CREDITOR                         104268             2009467              342.38
Apr 30, 2020 CR      AMOUNT DISBURSED TO CREDITOR                         104268             2010959              342.38
May 30, 2020 CR      AMOUNT DISBURSED TO CREDITOR                         104268             2012460              499.15
Jun 30, 2020 CR      AMOUNT DISBURSED TO CREDITOR                         104268             2013887              332.77
Jul 31, 2020 CR      AMOUNT DISBURSED TO CREDITOR                         104268             2015329              332.77
Aug 31, 2020 CR      AMOUNT DISBURSED TO CREDITOR                         104268             2017125              332.76
Sep 30, 2020 CR      AMOUNT DISBURSED TO CREDITOR                         104268             2018571              332.77
Oct 31, 2020 CR      AMOUNT DISBURSED TO CREDITOR                         104268             2020000              301.06
TOTAL FOR US BANK TRUST NATIONAL ASSN                                                                           9,866.62
                                                                        DISBURSEMENT TOTAL                     12,815.88




 BSS Case Overview (Rev. 07/07/2016)                                                                         Page 1 of 1
